[J-18A-2021 and J-18B-2021]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

   BAER, C.J., SAYLOR, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 KEYSTONE RX LLC,                                :   No. 27 EAP 2020
                                                 :
                                                 :   Appeal from the order of
              v.                                 :   Commonwealth Court entered on
                                                 :   December 12, 2019 at No. 1369
                                                 :   CD 2018 (reargument denied on
 BUREAU OF WORKERS' COMPENSATION                 :   January 30, 2020) affirming the
 FEE REVIEW HEARING OFFICE                       :   Order entered on September 12,
 (COMPSERVICES INC./AMERIHEALTH                  :   2018 by the Bureau of Workers'
 CASUALTY SERVICES)                              :   Compensation at No. DSP-
                                                 :   7388753-4.
                                                 :
 APPEAL OF:                                      :   ARGUED: April 13, 2021
 COMPSERVICES/AMERIHEALTH                        :
 CASUALTY SERVICES                               :

 KEYSTONE RX LLC                                 :   No. 28 EAP 2020
                                                 :
                                                 :   Appeal from the order of
              v.                                 :   Commonwealth Court entered on
                                                 :   December 12, 2019 at No. 1369
                                                 :   CD 2018 (reargument denied on
 BUREAU OF WORKERS' COMPENSATION                 :   January 30, 2020) affirming the
 FEE REVIEW HEARING OFFICE                       :   Order entered on September 12,
 (COMPSERVICES INC./AMERIHEALTH                  :   2018 by the Bureau of Workers'
 CASUALTY SERVICES)                              :   Compensation at No. DSP-
                                                 :   7388753-4.
                                                 :
 APPEAL OF: BUREAU OF WORKERS'                   :   ARGUED: April 13, 2021
 COMPENSATION FEE REVIEW HEARING                 :
 OFFICE                                          :


                                        OPINION


CHIEF JUSTICE BAER                                     DECIDED: December 22, 2021
      In this workers’ compensation matter, the Bureau of Workers’ Compensation Fee

Review Hearing Office (“Hearing Office”) concluded that, in the fee review setting, a non-
treating healthcare provider, like a pharmacy, cannot challenge a utilization review (“UR”)

determination that medications prescribed by a treating healthcare provider, such as a

physician, but dispensed by the non-treating entity, were unreasonable and unnecessary

for the treatment of a claimant’s work-related injury. The Commonwealth Court affirmed

the Hearing Office’s order. However, after reaching this result, the intermediate court

held that for UR procedures occurring in the future, when an employer, insurer or an

employee requests UR, non-treating providers, such as pharmacies, must be afforded

notice and an opportunity to establish their right to intervene in the UR proceedings.

Keystone Rx LLC v. Bureau of Workers’ Comp. Fee Review Hearing Office

(Compservices Inc.), 223 A.3d 295, 299 (Pa. Cmwlth. 2019) (“Keystone Rx”). While we

affirm the Commonwealth Court’s result, we respectfully reject its prospective holding that

non-treating healthcare providers must be given notice and an opportunity to intervene in

UR proceedings.

         By way of a statutory background, Section 306(f.1)(1)(i) of the Workers’

Compensation Act (“Act”) requires employers and their insurers to pay the costs of

“reasonable surgical and medical services, . . . medicines[,] and supplies as and when

needed” for work injuries sustained by their employees. 77 P.S. § 531(1)(i). The Act

provides that disputes regarding the “reasonableness or necessity of treatment by a

health care provider” shall be resolved by a UR, i.e., utilization review, “at the request of

an employe, employer, or insurer.” 77 P.S. § 531(6)(i). URs are conducted by health

care providers “licensed in the same profession and having the same or similar specialty

as that of the provider of the treatment under review.” 77 P.S. § 531(6)(i).1

1   This subsection of the Act states as follows:
         Except in those cases in which a workers’ compensation judge asks for an
         opinion from peer review under Section 420, disputes as to reasonableness
         or necessity of treatment by a health care provider shall be resolved in
         accordance with the following provisions:



                              [J-18A-2021 and J-18B-2021] - 2
         If a treating “provider, employer, employe or insurer” disagrees with the result of

the UR, a petition for review must be filed. See 77 P.S. § 531(6)(iv) (explaining that in

disputes as to reasonableness or necessity of treatment, if “the provider, employer,

employe or insurer disagrees with the finding of the utilization review organization, a

petition for review by the department must be filed within thirty (30) days after receipt of

the report”). The Act dictates that, after a petition for review is filed by one of these parties,

a workers’ compensation judge (“WCJ”) must hold a hearing at which the WCJ may make

recommendations that will control only if all parties agree that the WCJ’s

recommendations will be binding. 77 P.S. § 711.1. The Act does not permit non-treating

providers that deliver services in conjunction with a claimant’s medical treatment, such as

pharmacies, to participate in the UR process. The Act, however, contains a fee review

process that allows these non-treating entities to dispute “the amount or timeliness of the

payment from the employer or insurer.” 77 P.S. § 531(5).2


            (i) The reasonableness or necessity of all treatment provided by a
            health care provider under this act may be subject to prospective,
            concurrent or retrospective utilization review at the request of an
            employe, employer or insurer. The department shall authorize
            utilization review organizations to perform utilization review under this
            act. Utilization review of all treatment rendered by a health care
            provider shall be performed by a provider licensed in the same
            profession and having the same or similar specialty as that of the
            provider of the treatment under review. Organizations not authorized
            by the department may not engage in such utilization review.
77 P.S. § 531(6)(i).
2   This subsection of the Act states as follows:
         The employer or insurer shall make payment and providers shall submit bills
         and records in accordance with the provisions of this section. All payments
         to providers for treatment provided pursuant to this act shall be made within
         thirty (30) days of receipt of such bills and records unless the employer or
         insurer disputes the reasonableness or necessity of the treatment provided
         pursuant to paragraph (6). The nonpayment to providers within thirty (30)
         days for treatment for which a bill and records have been submitted shall
         only apply to that particular treatment or portion thereof in dispute; payment


                               [J-18A-2021 and J-18B-2021] - 3
         Turning to the factual background of this case, Thomas Shaw (“Claimant”), an

employee of the Roman Catholic Archdiocese of Philadelphia (“Employer”), suffered a

workplace-related left knee injury in 2014.3 Claimant sought and received medical care

from a physician, Dr. Bradley Ferrara (“Physician”), including prescriptions for

medications starting in April of 2015 and continuing until at least April of 2017. Keystone

Rx LLC (“Pharmacy”) dispensed the medications to Claimant and billed Employer’s

insurer, Compservices/AmeriHealth Casualty Services (“Insurer”).

         Insurer filed a UR request in 2017 regarding medical treatment, including

medications prescribed by Physician and dispensed by Pharmacy, that Shaw received

after November 2, 2016. Because Pharmacy was not a treating provider for purposes of

the UR procedures of the Act, it was not a party to the UR process. The result of the UR

was a determination that all treatment rendered by Physician after November 2, 2016,

including the prescribed medications that Pharmacy dispensed to Claimant, was

unreasonable and unnecessary because it was unrelated to Claimant’s workplace injury.

Claimant filed two petitions to review the UR determination, but those petitions were later

withdrawn pursuant to a Compromise and Release (“C&R”) Agreement that resolved

Claimant’s then-pending claims but left open whether he could receive future medical


         must be made timely for any treatment or portion thereof not in dispute. A
         provider who has submitted the reports and bills required by this
         section and who disputes the amount or timeliness of the payment
         from the employer or insurer shall file an application for fee review
         with the department no more than thirty (30) days following
         notification of a disputed treatment or ninety (90) days following the
         original billing date of treatment.            If the insurer disputes the
         reasonableness and necessity of the treatment pursuant to paragraph (6),
         the period for filing an application for fee review shall be tolled as long as
         the insurer has the right to suspend payment to the provider pursuant to the
         provisions of this paragraph. Within thirty (30) days of the filing of such an
         application, the department shall render an administrative decision.
77 P.S. § 531(5) (emphasis added).
3   Employer is not a party to this appeal.


                              [J-18A-2021 and J-18B-2021] - 4
coverage for his workplace injury. This outcome meant that Insurer was not required to

pay Pharmacy under the Act for the aforementioned medications that Pharmacy provided

to Claimant.

      Pharmacy then filed the two applications for fee review that are at issue in this

appeal. The Medical Fee Review Section of the Department of Labor and Industry (“Fee

Review Section”) held a hearing on the applications, after which it concluded that Insurer

owed Pharmacy over $4,000 for providing Claimant the medications at issue in this case.

Insurer sought and was granted a hearing to contest this conclusion, as it believed that

any need for these medications was unrelated to Claimant’s work injury because the

medications were found to be unreasonable and unnecessary for treatment of Claimant’s

work-related injury during the UR process.

      After a hearing, Hearing Office ruled in favor of Insurer by vacating the previously

entered administrative determinations and dismissing Pharmacy’s applications for fee

review. The Hearing Office concluded that Insurer met “its burden of proving that the

medications prescribed by [Physician] had been classified as unreasonable and

unnecessary treatment via the Utilization Review process.”          Petition for Review,

10/15/2018, Exhibit A, at 13. In reaching this conclusion, the Hearing Office explained

that Pharmacy did not have standing in a fee review procedure to challenge the UR

determination that the medications prescribed by Physician were unreasonable and

unnecessary.     The Hearing Office also rejected Pharmacy’s argument that the

Commonwealth Court’s decision in Armour Pharmacy v. Bureau of Workers’

Compensation Fee Review Hearing Office (National Fire Insurance Company of

Hartford), 192 A.3d 304 (Pa. Cmwlth. 2018) (“Armour”), a case we discuss in more detail

infra, holds that non-treating providers may not be deprived of compensation in the

workers’ compensation setting without receiving due process.




                            [J-18A-2021 and J-18B-2021] - 5
      Pharmacy then filed a petition for review in the Commonwealth Court, where

Pharmacy relied upon Armour for the proposition that non-treating providers are entitled

to payment from a workers’ compensation carrier for prescriptions issued at the request

of a treating provider unless that entitlement is removed by a procedure, such as UR, that

provides it due process protections. Pharmacy argued that pursuant to Armour, its due

process rights were violated because the Act does not allow non-treating providers to

participate in the UR process, even though UR determinations are binding on them.

      Because the Commonwealth Court’s decision in this matter requires an

understanding of that court’s opinion in Armour, we pause to summarize that decision. In

Armour, an employer was required to provide medical treatment pursuant to the Act for

its employee’s work-related injury. A physician prescribed medication to treat the injury,

and a pharmacy dispensed the medication; however, the employer refused to pay the

pharmacy for the medication and requested UR, claiming that the medication prescribed

by the physician was not necessary to treat the employee’s work-related injury. At the

conclusion of the UR, the medication was found to be reasonable and necessary to treat

the employee’s injury. Subsequently, because the employer continued to fail to pay for

the treatment, the pharmacy that dispensed the medication filed a fee review application,

seeking payment from the employer for the medication.

      The Fee Review Section concluded that, based on the UR determination, the

employer was required to pay the pharmacy for the medication. Thereafter, the employer

requested a hearing with the Hearing Office to contest that determination. After the

employer sought this review, the employer and the claimant entered into negotiations

outside of the UR and fee review processes, leading to their execution of a release

agreement that explicitly relieved the employer of any liability for the prescription. The

employer then pursued its challenge to the Fee Review Section’s determination, arguing

to the Hearing Office that the release agreement between it and the claimant should



                            [J-18A-2021 and J-18B-2021] - 6
control whether it owed the pharmacy for the medication. The Hearing Office agreed with

the employer and vacated the Fee Review Section’s determination.

      The pharmacy appealed to the Commonwealth Court, contending that its due

process rights were violated because it was deprived of its right to payment based on an

agreement: (1) releasing the employer of its obligations imposed during the UR and fee

review proceedings; (2) that was reached outside of the UR and fee review proceedings;

(3) and to which the pharmacy was not a party. The Commonwealth Court in Armour

concluded that an agreement between an employer and claimant, reached after a UR

determination that medications dispensed by a pharmacy were reasonable and

necessary, but outside of the UR and fee review processes, could not be used to set

aside a fee review determination that an employer was obligated to pay a pharmacy

where the pharmacy was not a party to the agreement. The court held that, as a matter

of due process, the parties to a subsequent agreement regarding liability “can bind each

other, but they cannot release themselves from liability to a person who is not a party to

the [agreement] and who has been given neither notice nor opportunity to be heard on

the [agreement].” Armour, 192 A.3d at 312. Accordingly, the court vacated the Hearing

Office’s determination and remanded for further proceedings.

      Turning back to the instant matter, in a published opinion, the Commonwealth

Court affirmed the Hearing Office’s order, holding that Pharmacy was not entitled to

payment.   Keystone Rx, supra.      In so doing, the court reasoned that Armour was

distinguishable from the present matter. The court emphasized that, unlike the instant

case, Armour was based on an agreement between the employer and claimant that was

created outside of the UR and fee review processes. Further, the intermediate court

noted that the result of the UR proceeding in Armour was a determination that the

treatment received by the claimant was reasonable and necessary; whereas here, a

determination was made that the treatment was unreasonable and unnecessary.



                            [J-18A-2021 and J-18B-2021] - 7
       Consistent with this reasoning, the court concluded that, because the UR resulted

in a determination that the medications prescribed by Physician were unreasonable and

unnecessary, the Hearing Office correctly concluded that it could not address in the fee

review setting Pharmacy’s attack on “the facial validity of the UR process[.]” Keystone

Rx, 223 A.3d at 299. The court, however, did not end its analysis there.

       Instead, the Commonwealth Court then purported to “acknowledge that there are

due process issues for [non-treating] providers such as Pharmacy that are precluded from

participating in the UR process but nonetheless are bound by the results that follow them

to the fee review process at issue herein.” Id. Based upon its assessment that “the

polestar of Armour [] is that the Act must be construed in accordance with due process of

law[,]” the court further held that “for UR procedures occurring after the date of this opinion

where an employer, insurer, or an employee requests UR, a provider which is not a ‘health

care provider’ as defined in the Act, such as a pharmacy, testing facility or provider of

medical supplies, must be afforded notice and an opportunity to establish a right to

intervene under the usual standards for allowing intervention.” Id.

       Insurer sought reargument with the Commonwealth Court, and the court denied

the request. Insurer then filed in this Court a petition for allowance of appeal, which we

granted, limited to the following questions as phrased by Insurer:

       (1) Did the Commonwealth Court exceed the scope of its authority and
       substitute its judgment for that of the Pennsylvania Legislature when it
       promulgated a new rule which mandates non-healthcare providers are
       entities with standing and the right to intervene in the Workers’
       Compensation Act’s Utilization Review process?

       (2) Did the Commonwealth Court err when it gave non-healthcare providers
       via the right to void at any time, a Utilization Review Determination
       regarding the reasonableness and necessity of the care of the physician
       who wrote the prescription which led to the non-healthcare provider
       providing a good or service to the injured worker?




                             [J-18A-2021 and J-18B-2021] - 8
Keystone Rx LLC v. Bureau of Workers’ Comp. Fee Review Hearing Office, 238 A.3d

338, 339 (Pa. 2020). Hearing Office also sought allowance of appeal, which we granted

to address the following issue, as phrased by Hearing Office:

       Whether the Commonwealth Court violated the separation of powers
       doctrine by engrafting a new requirement onto the Pennsylvania Workers’
       Compensation Act’s process for conducting utilization review of treatment
       by a health care provider by prospectively directing that non-treating entities
       be given notice and an opportunity to intervene in utilization reviews?
Id.

       Notably, the Commonwealth Court’s unconventional, prospective holding raises a

number of potential questions, as evidenced by the above-quoted issues and the parties’

various arguments to this Court. To provide a concise analysis regarding the propriety of

the Commonwealth Court’s reasoning, we find it necessary to characterize the nature of

the court’s ruling. It appears that, for all intents and purposes, the Commonwealth Court

deemed the Act unconstitutional insomuch as it allegedly deprives non-treating providers

of due process in UR proceedings. To remedy this perceived infirmity, the court engrafted

onto the Act a requirement that non-treating providers must receive notice of and an

opportunity to intervene in UR proceedings. We, therefore, will summarize the parties’

arguments that align with this understanding of the Commonwealth Court’s holding. 4

       Insurer highlights that the Act is an administrative scheme that the Legislature

promulgated for the purposes of providing compensation for employees who are injured

in the course of their employment and effectuating a workable cost containment system.

Insurer maintains that guaranteeing that non-treating providers, such as pharmacies, are

paid for filling prescriptions and similar actions does not further either of those purposes.

Indeed, Insurer contends that the Act clearly limits non-treating providers who are


4Consideration of the constitutionality of a statute presents a question of law; accordingly,
our standard of review is de novo, and our scope of review is plenary. Commonwealth v.
Ludwig, 874 A.2d 623, 628 n.5 (Pa. 2005).


                             [J-18A-2021 and J-18B-2021] - 9
concerned about payments to fee review proceedings where they may dispute only the

“amount or timeliness of the payment from the employer or insurer.” 77 P.S. § 531(5).

Insurer stresses that the Legislature made these policy decisions and that courts should

not disturb these legislative prerogatives.

       In addition, Insurer insists that the manner in which the Commonwealth Court

decided this case exemplifies that court’s recent (alleged) distortion of the Act and its

purpose.   Specific to this appeal, Insurer contends that the due-process-based rule

announced by the court upends 20 years of settled understanding of the function of URs.

Insurer warns that, because the court’s newly-minted rule entitles non-treating providers

to notice and an opportunity to intervene in URs, it necessarily follows that any UR

performed without such a providers’ participation could be deemed invalid. In Insurer’s

view, the Commonwealth Court’s ruling poses serious threats to the stability of the

workers’ compensation system. For these reasons, Insurer asks the Court to disavow

the Commonwealth Court’s prospective holding.

       Along the same lines as Insurer’s argument, Hearing Office contends that the

Legislature created the UR process for the purpose of determining whether a particular

medical treatment was reasonable and necessary and that the Legislature deliberately

excluded non-treating providers from URs because they do not make any treatment

decisions. Hearing Office suggests that the Commonwealth Court strayed from this

straightforward reading of the Act and improperly usurped the role of the Legislature in

reaching its prospective holding. Hearing Office reminds us that this Court recently

reiterated the settled concept that “[i]t is axiomatic that [courts] may not add statutory

language where [they] find the extant language somehow lacking[.]” 5 Hearing Office’s

Brief at 14 (quoting Sivick v. State Ethics Comm’n, 238 A.3d 1250, 1264 (Pa. 2020)).


5In any event, Hearing Office opines that the court’s decision to violate the separation of
powers in this regard was unwise because the dispensing of services or goods that are


                            [J-18A-2021 and J-18B-2021] - 10
       Of significant importance to this appeal, Hearing Office avers that non-treating

providers have no recognized property interest as of the time of a UR proceeding because

“there is no property interest in payment of the disputed bill before there is a determination

that the medical bills are reasonable and necessary.”           Id. at 19 (citing American

Manufacturers Mutual Ins. v. Sullivan, 526 U.S. 40, 60 (1999)). In this regard, Hearing

Office highlights the High Court’s holding in Sullivan that the Pennsylvania workers’

compensation claimants in that case lacked a property interest that would implicate due

process until UR proceedings were completed and resulted in a determination that the

treatment at issue was reasonable and necessary.

       Hearing Office argues that rather than a property interest, Pharmacy has a “mere

expectation” of payment until a UR proceeding results in a determination that a given

medical treatment is reasonable and necessary. Id. at 19 (quoting Miller v. WCAB (Pavex,

Inc.), 918 A.2d 809, 812 (Pa. Cmwlth. 2007)). Accordingly, Hearing Office reasons,

Pharmacy has not set forth a viable due process claim, and the Commonwealth Court,

therefore, violated key separation of powers principles by adding notice and right to

intervene elements to the Act for non-treating providers.6


consistent with a physician’s prescription or order, such as Pharmacy’s provision of
medication prescribed by Physician in this case, has no bearing on the UR process of
determining the reasonableness or necessity of the treatment prescribed by the
physician. Hearing Office’s Brief at 18.
6 The following parties filed amicus curiae briefs in support of Insurer and Home Office:
Coalition Against Insurance Fraud; Laundry Owners Mutual Liability Insurance
Association; United Parcel Service; Pennsylvania Chamber of Business and Industry;
Insurance Federation of Pennsylvania; American Property Casualty Insurance
Association; and National Association of Mutual Insurance Companies.

       Each of the amicus briefs is similarly structured. They argue that the
Commonwealth Court improperly engaged in judicial lawmaking that will lead to severe
consequences, such as opening the door to further abuse of a system already plagued
by mark-ups of medicines and medical supplies, over prescription, and fraudulent billing
practices. Amici also emphasize that the Commonwealth Court’s new rule will create
uncertainty amongst all interested parties, as, inter alia, the court used imprecise


                            [J-18A-2021 and J-18B-2021] - 11
       Responding to Insurer’s arguments, Pharmacy continually refers to its “right to

compensation” at the UR phase of workers’ compensation proceedings; yet, Pharmacy

fails to elaborate adequately on the genesis of that right. Further, Pharmacy insists that

the Commonwealth Court did not determine that the UR or fee review provisions of the

Act are unconstitutional. Instead, without providing any citation to the Commonwealth

Court’s opinion and employing a strained interpretation of the Act and its regulations,

Pharmacy asserts that the court found the regulations promulgated by the Bureau of

Workers’ Compensation to be unconstitutional because those regulations deprive due

process to non-treating providers by failing to afford them a means to establish their

alleged right to payment for services rendered.7

       Regarding Hearing Office’s issue and arguments, Pharmacy observes that non-

treating providers have no role in UR proceedings; yet, their right to compensation is

entirely dependent on whether the prescriptions they fill are deemed reasonable and

necessary during UR proceedings. Pharmacy maintains that because it has an interest

in receiving payment for its services, where the UR regulations authorize review of

services of non-treating providers, UR regulations “must also allow those non-treating

providers to have notice and a right to participate, just as they do for treatment provided

by a healthcare provider.” Pharmacy’s Brief at 31. Pharmacy argues that the UR

regulations are constitutionally repugnant for violating due process, and thus, the

Commonwealth Court did not violate separation of powers principles by interpreting the

Act in a way that vindicates non-treating providers’ right to due process.



language regarding whose due process rights entitle them to notice and a right to
intervene, which will lead to protracted appellate litigation.

7 In reality, the Commonwealth Court made direct reference to a Bureau regulation in its
opinion only once in a footnote. Keystone Rx, 223 A.3d at 297 n.4. The court made this
lone reference to underscore that both the Act and its regulations allow only employees,
employers, and insurers to request UR.


                           [J-18A-2021 and J-18B-2021] - 12
       Regarding the United States Supreme Court’s holding in Sullivan, Pharmacy

suggests that Sullivan concerned the due process rights of treating providers, who are

clearly part of UR proceedings. Pharmacy emphasizes that it had no right to participate

in UR proceedings, distinguishing this case from Sullivan. For these reasons, Pharmacy

believes that this Court should uphold the Commonwealth Court’s decision.

       To the extent that the Commonwealth Court deemed the Act to be unconstitutional,

we note that every piece of legislation passed by the General Assembly enjoys the strong

presumption that it is constitutional. Pennsylvania State Ass’n of Jury Comm’rs v. Com.,

64 A.3d 611, 618 (Pa. 2013).            Thus, “a party challenging the constitutionality of

a statute bears a very heavy burden of persuasion.” Stilp v. Com., 905 A.2d 918, 939

(Pa. 2006). Indeed, a court will not deem a legislative enactment unconstitutional unless

it clearly, palpably, and plainly violates the Constitution. Id. “If there is any doubt that a

challenger has failed to reach this high burden, then that doubt must be resolved in favor

of finding the statute constitutional.” Pennsylvania State Ass’n of Jury Comm’rs, 64 A.3d

at 618.

       The Fourteenth Amendment to the United States Constitution provides that no

State may “deprive any person of life, liberty, or property, without due process of

law[.]” U.S. CONST., amend. XIV. The first inquiry in every due process challenge is

whether the [complaining party] has been deprived of a protected interest in ‘property’ or

‘liberty.’” Sullivan, 526 U.S. at 59. Here, the Commonwealth Court seemingly found that

the Act fails to provide non-treating providers with sufficient process to defend their

alleged protected property interest in receiving payment pursuant to the Act. Indeed, the

Commonwealth Court, in effect, found the Act to be constitutionally deficient because it

does not afford non-treating providers with appropriate procedural due process, the

fundamental hallmarks of which are notice and an opportunity to be heard. See Friends




                            [J-18A-2021 and J-18B-2021] - 13
of Danny DeVito v. Wolf, 227 A.3d 872, 896 n.16 (Pa. 2020) (describing the hallmarks of

procedural due process).8 For the reasons that follow, we respectfully disagree.

       In so doing, we first observe that the Act clearly and unambiguously provides that

employers and insurers are obligated to pay providers, such as Pharmacy, for reasonable

and necessary treatment or services connected to claimants’ work-related injuries. 77

P.S. § 531(1)(i) (“The employer shall provide payment in accordance with this section for

reasonable surgical and medical services, services rendered by physicians or other

health care providers, including an additional opinion when invasive surgery may be

necessary, medicines and supplies, as and when needed.”); id. at § 531(5) (“The

employer or insurer shall make payment . . . in accordance with the provisions of this

section.”). Indeed, the Act mandates that employers or insurers pay providers within 30

days of the receipt of bills; however, that obligation is, at least temporarily, eliminated if

employers or insurers dispute the reasonableness or necessity of the treatment at issue.

Id. (“All payments to providers for treatment provided pursuant to this act shall be made

within thirty (30) days of receipt of such bills and records unless the employer or insurer

disputes the reasonableness or necessity of the treatment provided pursuant to

paragraph (6)[, which addressed UR].”). In other words, if an employer or insurer triggers

the UR mechanism for challenging the reasonableness or necessity of treatment, then

the employer or insurer is not obligated to pay for the treatment unless the UR results in

a determination that the treatment at issue was reasonable and necessary.




8 To the extent that we must interpret the Act in this appeal, that task is guided by the
Statutory Construction Act, 1 Pa.C.S. §§ 1501-1991. Pursuant to the Statutory
Construction Act, the object of all statutory construction is to ascertain and effectuate the
General Assembly’s intention. 1 Pa.C.S. § 1921(a). When the words of a statute are
clear and free from ambiguity, the letter of the statute is not to be disregarded under the
pretext of pursuing its spirit. 1 Pa.C.S. § 1921(b).


                            [J-18A-2021 and J-18B-2021] - 14
       Thus, when a non-treating provider bills an insurer and the insurer invokes the UR

process, the non-treating provider is not entitled to payment under the Act. Further, if the

UR results in a determination that the treatment at issue is unreasonable or unnecessary,

the employer and insurer are not liable under the Act to pay for the treatment. See

Sullivan, 526 U.S. at 60 (citing, inter alia, 77 P.S. § 531(1)(i) and opining that the Act

“expressly limits an employee’s entitlement to ‘reasonable’ and ‘necessary’ medical

treatment, and requires that disputes over the reasonableness and necessity of particular

treatment must be resolved before an employer’s obligation to pay—and an employee’s

entitlement to benefits—arise.”)9 (emphasis in original). On the other hand, if a UR results

in a conclusion that the treatment was reasonable and necessary, then the non-treating

provider is entitled to payment under the Act and has the fee review process to litigate

the amount or timeliness of the payment from the employer or insurer.

       Accordingly, when, as here, an insurer successfully challenges a treatment, the

Act makes clear that a non-treating provider does not have a constitutionally-protected

property interest in goods or services that it dispensed, as these providers were never

entitled to payment under the Act; rather, they simply have an expectation of payment in

the normal course. Absent a constitutionally protected property interest, there is no viable

due process claim. Thus, the Commonwealth Court erred by concluding that the Act

improperly fails to account for the due process rights of non-treating providers in UR

proceedings and by engrafting onto the Act a requirement that non-treating providers

receive notice of and an opportunity to intervene in UR proceedings. We, therefore, reject

that portion of the court’s opinion but otherwise affirm the court’s order.10

9 Any issue concerning other remedies possibly available to non-treating providers to
collect for goods or services rendered is not currently before the Court.
10Given our conclusion, we need not address the Commonwealth Court’s decision in
Armour. We nonetheless note that we are satisfied with the manner in which the
Commonwealth Court distinguished the instant matter from the circumstances underlying
Armour. See, supra, at 7.


                            [J-18A-2021 and J-18B-2021] - 15
Justices Saylor, Todd, Donohue, Dougherty, Wecht and Mundy join the opinion.

Justice Wecht files a concurring opinion in which Justice Dougherty joins.




                    [J-18A-2021 and J-18B-2021] - 16